                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MILLERCOORS, LLC,                                   )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )   Case No. 19-cv-218-wmc
                                                    )
ANHEUSER-BUSCH COMPANIES, LLC,                      )
                                                    )
               Defendant.                           )


                                     NOTICE OF APPEAL


       Please take notice that Defendant Anheuser-Busch Companies, LLC appeals to the

United States Court of Appeals for the Seventh Circuit from the district court’s October 23, 2019

Preliminary Injunction Order [Dkt. 189].


Dated: October 25, 2019                                      Respectfully submitted,

                                                             GODFREY & KAHN, S.C.

                                                             By: /s/Kendall W. Harrison
                                                             Kendall W. Harrison
                                                             Jennifer L. Gregor
                                                             One East Main St., Suite 500
                                                             Madison, WI, 53703
                                                             Phone: (608) 284-2627
                                                             Fax: (608) 257-0609
                                                             kharrison@gklaw.com

                                                             DOWD BENNETT LLP
                                                             James F. Bennett
                                                             Megan S. Heinsz
                                                             Matthew K. Crane
                                                             Adam J. Simon
                                                             7733 Forsyth Blvd., Suite 1900
                                                             St. Louis, Missouri 63105
                                                             Phone: (314) 889-7300


                                                1
               Fax: (314) 863-2111
               jbennett@dowdbennett.com
               mheinsz@dowdbennett.com
               mcrane@dowdbennett.com
               asimon@dowdbennett.com

               ULMER & BERNE LLP
               Thomas M. Williams
               500 W. Madison St., Suite 3600
               Chicago, IL 60661
               Phone: (312) 658-6556
               twilliams@ulmer.com

               Attorneys for Anheuser-Busch
               Companies, LLC

21381172




           2
